Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 14, 2015

                                       No. 04-15-00267-CV

                             Dolores REYNOSO and Juan Reynoso,
                                         Appellants

                                                  v.

                                    LOFT CONCEPTS, INC.,
                                          Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00936
                        Honorable David J. Rodriguez, Judge Presiding

                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        Appellants’ brief was filed August 6, 2015. However, the brief does not contain any
citations to the record in support of the facts asserted in the statement of the case, statement of
facts, or argument. See TEX. R. APP. P. 38.1(d), (g), (i).

        We order appellants to file an amended brief by August 24, 2015. If a timely amended
brief that corrects these deficiencies is not filed, we may strike the brief, prohibit appellants from
filing another, and proceed as if appellants had failed to file a brief. See TEX. R. APP. P. 38.9(a),
38.8(a).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court